Citation Nr: 0011849	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  95-28 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
disability.

2.  Entitlement to a rating in excess of 10 percent for a 
right knee disability.

3.  Entitlement to a compensable rating for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from June 1987 to February 
1993, with approximately 6 years and 11 months of prior 
active service.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an April 1993 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois. 

The veteran's claims were remanded by the Board in September 
1998 for additional development, including a VA examination.  
The veteran has apparently moved.  Attempts made by the RO to 
contact the veteran have resulted in no response.  
Accordingly, the veteran's claims will be decided based on 
the evidence currently of record.


FINDINGS OF FACT

1.  The veteran's claim for service connection for bilateral 
ankle disability is not plausible.

2.  All available evidence obtainable for an equitable 
disposition of the veteran's knee claims has been obtained.

3.  Prior to July 29, 1994 the veteran had pain productive of 
no less than full range of motion of the right knee, and no 
more than slight recurrent laxity.

4.  From July 29, 1994 the veteran's right knee disability 
has been manifested by pain productive of no less than full 
range of motion, and recurrent moderate subluxation.

5.  The veteran has some aching of the left knee, without 
decreased range of motion, laxity or subluxation.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for bilateral 
ankle disability is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's right knee disability prior to July 29, 1994 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(1999).

3.  The criteria for a 20 percent rating for the veteran's 
right knee disability have been met since July 29, 1994.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5257, 5260, 5261.

4.  The criteria for a compensable rating for the veteran's 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 5260, 
5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

A claim will also be considered well grounded if the claimed 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

I.  Service Connection - Ankles

The veteran claims that he has bilateral ankle disability due 
to service.  He maintains that he fractured both ankles in 
service and has had continuous ankle disability ever since.  

The veteran's service medical records reveal that the veteran 
sprained each of his ankles several times between 1980 and 
1986.  A February 1988 record indicates that the veteran had 
tendonitis of the left ankle.  The examiner noted that the 
veteran had a history of chronically recurring ankle sprains.  
On an October 1989 report of medical history the veteran was 
noted to have had bilateral ankle sprains in the past, no 
problem now.  A March 1991 examination report revealed no 
disability of the ankles.  X-rays of the veteran's ankles in 
service revealed no fractures.

A November 1993 VA outpatient treatment record reveals 
complaints of bilateral ankle pain.  Examination revealed the 
veteran to have normal ankles with full range of motion and 
no synovitis.  The impression was chronic bilateral ankle 
pain.

On VA examination in February 1994 the veteran reported that 
he fractured his ankles in service.  The veteran complained 
of pain and weakness in his ankles.  He stated that he was 
unable to tolerate walking or standing for greater than two 
hours at a time, and that he used braces on both of his 
ankles.  The examiner noted history of fracture to both 
ankles per patient's history, with essentially normal 
physical examination.  X-rays of the veteran's ankles 
revealed no abnormalities.

A February 1994 VA record indicates that the veteran was 
approved for six weeks of physical therapy to treat patellar 
femoral syndrome and to treat bilateral lateral ligamentous 
laxity of the ankles.

The veteran sought VA treatment for bilateral ankle pain in 
April 1994.  Physical examination revealed mild deltoid 
tenderness of the right ankle.  There was no joint laxity and 
there was full range of motion of the ankles.

Another April 1994 VA outpatient record indicates that the 
veteran complained of bilateral ankle pain.  The veteran was 
wearing bilateral ankle supports.  The veteran stated that 
the supports helped with stability but not the ankle pain.  
Physical examination revealed slight anterior drawer of the 
left ankle.  The assessment included bilateral lateral ankle 
laxity.

The veteran's service medical records do reveal that the 
veteran sprained his ankles several times in service and in 
February 1988 the veteran was noted to have a history of 
chronically recurring sprained ankles.  However, service 
medical records subsequent to February 1988 are silent to any 
ankle problems.  Furthermore, on examination of the veteran 
in October 1989 a military examiner found no current ankle 
disability.  Contrary to the veteran's assertions, the 
service and the post service x-rays confirm that the veteran 
has never fractured his ankles.  It is not clear that the 
veteran has a current chronic ankle disability.  VA physical 
examinations of the veteran's ankles in November 1993, 
February 1994, and one of the examinations in April 1994 
revealed no physical abnormalities, including no laxity, of 
the ankles.  Several post service outpatient records have 
noted ankle pain or ligamentous laxity of the ankles.  Even 
if the findings of pain and ligamentous laxity were 
determined to be a disability and not merely symptoms, the 
Board notes that none of the post service medical records 
have stated that any of the veteran's current ankle findings 
are related to his service.  Since the veteran has not 
submitted medical evidence of a current bilateral ankle 
disability that is related to service the Board finds his 
claim for service connection for a bilateral ankle disability 
is not well grounded and must be denied.

II.  Increased Evaluation - Knees

Initially, the Board notes that the veteran's increased 
evaluation claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Further, the Board is satisfied that 
all relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

The veteran's appeal stems from an original rating decision 
grant of service connection for disabilities of each knee.  
Therefore, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The veteran was assigned a 10 percent rating for a 
right knee chondromalacia and a noncompensable rating for 
left knee lateral collateral ligament abnormality, each 
effective the day following separation from service.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of remote in-service clinical 
histories and findings pertaining the veteran's knee 
disabilities, except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

The veteran maintains that he is entitled to a compensable 
rating for his left knee disability and at least a 20 percent 
disability for his right knee disability.  

The service medical records indicate that the veteran had 
patellar femoral syndrome of the knees.

A November 1993 VA outpatient treatment record reveals 
complaints of chronic bilateral knee pain and swelling.  
Examination of the knees was normal.  There was full active 
range of motion and no effusion, bilaterally.  Drawer signs 
were negative and the collaterals were intact.  X-rays of the 
knees revealed normal bony alignment and joint spaces.  The 
impression was bilateral knee pain.

On VA examination in February 1994, the veteran complained of 
bilateral knee pain and popping.  He reported that he 
developed chondromalacia of the knees in service.  
Objectively, there was no swelling or deformity of the knees.  
There was no subluxation, lateral instability, nonunion with 
loose motion, or malunion of either knee.  The veteran had 
140 degrees of flexion and 0 degrees of extension, 
bilaterally.  X-rays revealed some osteosclerosis of the 
right knee and no abnormalities of the left knee.  The 
diagnosis was history of chondromalacia of the knees, per 
patient history, with essentially normal physical 
examination.

April 1994 VA outpatient treatment records reveal a finding 
of bilateral mild anterior laxity and an assessment of 
bilateral patella femoral syndrome.

Private medical records reveal that the veteran fell down 
some steps and twisted his right knee while at work in July 
1994.  The veteran complained of pain and of occasional 
giving out of the right knee.  MRI of the right knee revealed 
an anterior cruciate ligament tear.  The private physician 
noted that the July 1994 injury was not that significant and 
attributed the veteran's ligament tear to an old injury which 
was aggravated by the fall.

The veteran was examined by a physician at a sports medicine 
center in September 1994.  The veteran complained of giving 
way and constant aching of the right knee.  Examination 
revealed slight swelling, no deformity, and 1+ effusion of 
the right knee.  The veteran had full range of motion of the 
right knee, with significant medial joint line tenderness, 2+ 
Lachman and pivot shift.  There was trace medial collateral 
ligament opening and trace lateral collateral ligament 
opening.  The lateral collateral examination was similar to 
the opposite, presumed normal, knee.  There was negative 
posterior drawer.  There was pain on McMurray and bounce 
testing.  X-rays revealed no evidence of fracture.  The 
assessment was left (right) knee anterior cruciate ligament 
deficient.  The examiner noted that it was more than likely a 
chronic injury with recent exacerbation.  The veteran also 
appeared to have a medial meniscus tear.  The examiner 
recommended surgery since conservative treatment had failed 
as the veteran continued to have persistent pain and 
instability of the right knee.

The veteran's 10 percent rating for his right knee disability 
was assigned under Diagnostic Code 5257 for impairment of the 
knee manifested by recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee warrants a 10 percent rating.  
Moderate recurrent subluxation or lateral instability 
warrants a 20 percent rating.  Severe recurrent subluxation 
or lateral instability of the knee warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The post service medical records prior to July 29, 1994 
reveal that the veteran had full range of motion of the right 
knee and only mild anterior laxity of the right knee.  These 
records do not show that the veteran had moderate recurrent 
subluxation or lateral instability, the requirement for a 20 
percent rating under Diagnostic Code 5257.  While the veteran 
complained of right knee pain and swelling, there is no 
objective evidence of additional functional impairment 
comparable to compensable right knee limitation of motion, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261 
(1999), prior to July 29, 1994.  Therefore, when all 
pertinent disability factors, including those set forth in 38 
C.F.R. §§ 4.40, 4.45 (1999) and DeLuca v. Brown, 8 Vet. 
App. 202 (1995) are considered, the disability clearly does 
not more nearly approximate the criteria for a rating in 
excess of 10 percent under any applicable diagnostic code 
prior to July 29, 1994.

Since July 29, 1994, the veteran has complained of increasing 
pain and giving way of the right knee.  The private medical 
records verify increasing pain and laxity of the right knee 
following an injury to the right knee on July 29, 1994.  The 
private physicians noted that the veteran's right knee 
disability was longstanding and that the accident resulted in 
increased right knee disability due to an aggravation of the 
veteran's service-connected right knee disability.  
Accordingly, the Board finds that moderate right knee 
recurrent subluxation or lateral instability has been 
demonstrated, and that the veteran has met the criteria for a 
staged rating of 20 percent for his right knee disability 
since July 29, 1994 under Diagnostic Code 5257.  See 
Fenderson.

The medical evidence since July 29, 1994 has not revealed the 
veteran to have severe subluxation or lateral instability of 
the right knee.  Consequently, the veteran is not entitled to 
a 30 percent rating under Diagnostic Code 5257.  Despite the 
veteran's complaint of increasing pain, he continues to 
demonstrate full extension and flexion of the right knee.  
However, there has been no demonstration of additional 
functional impairment comparable to a compensable rating due 
to limitation of motion of the right knee.  Moreover, there 
is no post-service objective medical evidence of 
incoordination, weakness, or excess fatigability, nor is 
there objective evidence of pain on motion.  Therefore, when 
all pertinent disability factors, including those set forth 
in 38 C.F.R. §§ 4.40, 4.45 (1999) and DeLuca are considered, 
the disability clearly does not more nearly approximate the 
criteria for a higher evaluation under any potentially 
applicable diagnostic code.  The Board finds that the 
veteran's complaints of right knee pain and instability are 
adequately encompassed in a 20 percent rating since July 29, 
1994.

While an April 1994 outpatient treatment record revealed mild 
anterior laxity of both knees all the other post service 
medical records have revealed no instability of the left 
knee.  The Board notes that the post service medical records 
have revealed the veteran to have full range of motion of the 
left knee.  The x-rays have revealed no pathology of the left 
knee.  While the veteran has complained of pain in the left 
knee, the medical evidence since discharge from service fails 
to show objective evidence or pain on motion or any other 
significant disability of the left knee.  The veteran does 
not meet the criteria for a compensable rating under any 
applicable diagnostic code for his left knee disability.  
Accordingly the requirements for a compensable rating for a 
left knee disability have not been met.

Since the medical records have not shown the veteran to have 
met the criteria for a compensable rating for a left knee 
disability at any time since discharge from service, staged 
compensable ratings for the veteran's left knee disability 
are not warranted.  See Fenderson.

The Board finally notes that although the February 1994 VA 
examiner did not specifically address all of the pertinent 
disability factors set forth in 38 C.F.R. §§ 4.40, 4.45, 
attempts to contact the veteran and schedule a new VA 
examination have failed and VA is forced to make its 
evaluation of the veteran on the medical evidence of record.


ORDER

Entitlement to service connection for bilateral ankle 
disability is denied.

Entitlement to a rating in excess of 10 percent for a right 
knee disability prior to July 29, 1994 is denied.

Entitlement to a 20 percent for a right knee disability from 
July 29, 1994 is granted, subject to the laws and regulations 
governing the award of monetary benefits.

Entitlement to a compensable rating for a left knee 
disability is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

